Campbell, C. J.
(dissenting). The only question in this ■case is whether the absolute warranty deed from defendants to Hugh Moffat, which the bill in this case claims to have been a mortgage, was so in fact. I agree with the circuit court that it cannot be so treated.
It is true that, under previous decisions of this Court, an absolute deed' can be shown to be defeasible by parol •upon adequate proof. But this is one of the very few cases where an attempt has been made on behalf of the .grantee to so declare it. This may be done probably on *77either side, but it ought not to be done without entirely satisfactory proof. The rule is one of good sense, as well as of law, that solemn written documents should not be changed essentially by parol; and it is always dangerous to evade the statute of frauds, which was passed to avoid the very difficulties arising here, of conflicts in testimony, whether from misunderstanding or from any other cause.
It is certain that an instrument which is clear in terms, and operative for a definite purpose, cannot be corrected for mistake unless the mistake is mutual. It is also certain that such an instrument cannot be made operative for any purpose not shown on its face unless all the parties understood its purpose alike.
There is not a particle of testimony in the present case showing that Mr. Moffat, the grantee, expected or agreed to take a mortgage. It is not at all likely that this deed was made without some previous understanding with him. Bissell’s testimony, if received, shows what that was. If struck out because excluded under the exception in the statute as to facts known to the deceased, it would be grossly inequitable to allow any presumption contrary to the written document against him. The paper, so far as Mr. Moffat is concerned, must be presumed to have been accepted by him as it was written, in the absence of any proof concerning his supposition to the contrary.
Mr. Holbrook’s testimony as to his understanding amounts to very little beyond his own inferences when it is carefully scanned. The change in the consideration from $60,000 to $65,000, insisted on by Mr. Bissell and put in by Mr. Holbrook, is entirely senseless as applied to a mortgage for half the amount, and the absence of any discussion of amounts or terms of payment is a very remarkable omission, if all the parties supposed this deed was a mere security. It is not impossible, and I think not improbable, that Mr. Eatherly had it in his mind that he *78■could make Bissell assent to any use of the -property he saw fit to impose, and was more zealous for Mr. Moffat than Mr. Moffat was himself. But I cannot but be impressed with the appearance from the record that the idea of a mortgage was either an after-thought or an unexplained purpose. Moffat and Eatherly are not claimed to have been ■dishonest, and, in my opinion, their conduct is more reliable than Mr. Eatherly’s present impressions.
It is evident, and cannot fairly be doubted, that Mrs. Bis-sell understood that the deed which she executed was absolute, and that she has always insisted on it. I do not think it competent, under any rule of law, to make the same ■deed a mortgage as to one signer, and a deed absolute as to the other. Her testimony is clear, and I believe it is true. Either Mr. Bissell committed perjury, or he understood it in the same way. His conduct was consistent with his testimony on the subject.
Both Moffat and Eatherly dealt with this property in all respects as if Mr. Moffat owned it. It was offered and advertised for sale as Moffat’s. It is quite clear to my mind •that several creditors of Bissell, whose claims could easily have been paid out of the rents and profits of the land before ¡any foreclosure could have been enforced, were induced by Eatherly, when they had a right to know the facts and enforce their claims, to believe that Bissell had no further rights there. I think it far more likely that Moffat and Eatherly acted honestly than dishonestly; and their conduct would have been dishonest if this deed was not regarded as ¡absolute.
In my opinion, the testimony predominates against the mortgage theory. If it were more nearly balanced, or even if the testimony as admitted should appear, as I think it ■does not, to favor that theory, it would be dangerous to act oñit, when Moffat is not living to testify, and the defendants *79.■are claimed to be incompetent to speak when he is silent. His conduct speaks, as far as it goes-, in their favor.
I think the decree should be affirmed.
Morse, J., concurred.